            Case 2:19-cv-05026-AMD-JO Document 35 Filed 11/12/19 Page 1 of 2 PageID #: 234
 Form   2   - AFFIDAVIT      OF SERVICE
                                                                                                              P2546562

          ELEFTERAKIS, ELEFTERAKIS & PANEK                 WOLF PAMPHILE
U S     DISTRICT COURT EASTERN DISTRICT OF              NEW YORK

JOSIAH GALLOWAY                                                                                 index No.   2:19- CV- 05026 -
                                                                                                AED   -JO
                                                                                 PLAINTIFF      Date Filed
                                               - vs -                                           Office No.
COUNTY OF NASSAU,              ETAL                                                             Court Date.
                                                                                 DEFENDANT
            STATE OF NEW YORK,            COUNTY OF NASSÄU         :SS:
ANDREW ROTHBERG              being duly sworn, deposes and says; I am over           18   years of age, not
                                                                                                          a       to
                                                                                                                  party
this action,          and     reside in the State of New York. That on the           08TH day   of
                                                                                                 NOVEMBER 2019,
12:39PM  at C/O POLICE DEPARTMENT OF THE INCORPORATED VILLAGE                        OF HEMPSTEAD 99 JAMES A. GARNER
WAY, HEMPSTEAD, NY 11550
I served the SUMMONS AND FIRST AMENDED COMPLAINT upon DETECTIVE KEVIN CUNNINGHAM, SHIELD NO.
112, the DEFENDANT,;therein named by delivering and leaving a true copy or copies of the
aforementioned documents with JANE DOE (REFUSED FULL NAME), AUTHORIZED TO ACCEPT, a person of
suitable age and discretion.
Deponent describes the person served as aforesaid to the best                        of deponent's ability at the time
and circumstances of the service as follows:
SEX: FEMALE COLOR: BLACK HAIR: BROWN
APP.AGE: 30 APP. HT: 5'5 APP. WT: 140
OTHER IDENTIFYING FEATURES


On    11/12/2019 I deposited              in the United States mail another true copy of the aforementioned
documents properly enclosed and sealed                 in a post-paid wrapper addressed to the said DEFENDANT
at the above address. That being
the place of business of the DEFENDANT.
Copy mailed 1st class mail marked personal and confidential not indicating on the outside
thereof by return address or otherwise that said notice is from an attorney or concerns an
action against the person to be served.
COMMENTS:

That at the time of service, as aforesaid, I asked the person spoken to whether the DEFENDANT
was in the military service of the United States Government, or of the State of New York, and
received a negative reply. Upon information and belief based'upon the conversation and
observation as aforesaid I aver that the DEFENDANT is not in the military service, and is not
dependent on anyone in the military service of the United States Government or the State of New
York, as that term is defined in statutes of the State of New York, or of the Federal Soldiers
and Sailors Civilian Relief Act.

Sworn       to   be- ore me     this
12 H d           r    IOVEMBER,    2019

                                                             ANDREW ROTHBERG
                                                             PM   Legal,   LLC
TIFFA.\/         +   4PSON                                   75 MAIDEN LANE 11TH FLOOR
                                                                                                                         (N
Notary Public, State of                New   York            NEW YORK, NY 10038
NO.     01TH6368449                                          Reference No: 3-JEl-2546562
Qualified in          KINGS COUNTY
Commission Expires 12/11/2021
      Case 2:19-cv-05026-AMD-JO Document 35 Filed 11/12/19 Page 2 of 2 PageID #: 235
==========================================================

Index No. 2:19- CV- 05026 -             AMD    -JO

U S DISTRICT COURT EASTERN DISTRICT OF NEW YORK

=============================================================

JOSIAH GALLOWAY

                   PLAINTIFF

           -       against -
COUNTY OF NASSAU,          ETAL

                         DEFENDANT
=============================================================

SUMMONS AND          FIRST AMENDED COMPLAINT


=============================================================

ELEFTERAKIS, ELEFTERAKIS             & PANEK




80 PINE STREET,          38TH FLOOR

NEW YORK       ,   NY 10005
